


110 HJ 97 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Hoekstra
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to parental rights.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The liberty of parents to direct the
				upbringing and education of their children is a fundamental right.
					2.Neither the United States nor any State
				shall infringe upon this right without demonstrating that its governmental
				interest as applied to the person is of the highest order and not otherwise
				served.
					3.No treaty may be adopted nor shall any
				source of international law be employed to supersede, modify, interpret, or
				apply to the rights guaranteed by this
				article.
					.
		
